DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-15 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 1, 11 and 21 are allowable because the closest prior art does not appear to disclose, alone or in combination, all the limitations of the package structure.
Specifically, the limitations are material to the inventive concept of the application in hand to form a MEMS package with small form and relatively complex structure.
Dependent claims 2, 3, 5, 7-10, 12-15 and 22-27 are respectively dependent on currently amended allowable independent claims 1, 11 or 21. Therefore, claims 2, 3, 5, 7-10, 12-15 and 22-27 incorporate the allowable limitations of claims 1, 11 or 21. Consequently, claims 2, 3, 5, 7-10, 12-15 and 22-27 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/              Examiner, Art Unit 2812